—Order, Supreme Court, New York County (Lottie Wilkins, J.), entered on or about June 11, 1999, which, in this negligence action to recover for personal injuries, inter alia, granted plaintiffs cross motion for partial summary judgment on the issue of liability as against defendant-appellant Benny’s Express, unanimously affirmed, without costs.
Defendant-appellant, in response to plaintiffs prima facie showing that his injuries were caused by the negligent operation of a “hi-lo” vehicle by defendant’s employee, failed to present evidence sufficient to raise a triable issue as to its liability. Indeed, defendant-appellant’s sole submission in opposition to plaintiffs summary judgment motion was an affirmation by its attorney, who had no personal knowledge of the facts. Accordingly, plaintiffs cross motion for partial summary judgment on the issue of liability as against defendant-appellant was properly granted (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557; Perez v Brux Cab Corp., 251 AD2d 157; Namisnak v Martin, 244 AD2d 258). Concur — Sullivan, P. J., Nardelli, Tom, Wallach and Lerner, JJ.